Title: To Thomas Jefferson from Edward Johnston, 11 July 1805
From: Johnston, Edward
To: Jefferson, Thomas


                  
                     Sir
                     
                     Norfolk, July 11. 1805
                  
                  Inclosed is Bill Lading for a case some time ago recd from Richmond, which I wish safe to hand, & remain very respectfuly
                  your Obed: Servt.
                  
                     Edwd. Johnston
                     
                  
               